In a child custody proceeding pursuant to Family Court Act article 6, the father appeals from an order of the Family Court, Kings County (Grosvenor, J.), dated September 27, 2004, which, without a hearing, awarded custody of the subject child to the mother.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
The order appealed from was, in effect, superseded by a subsequent order of the Family Court, Kings County, dated March 23, 2005, which is the subject of a companion appeal decided herewith (see Matter of Williams v Taylor, 20 AD3d 484 [2005]). In light of our determination of that appeal, the instant appeal has been rendered academic. H. Miller, J.P, Cozier, Ritter and Fisher, JJ., concur.